              Case:20-02271-swd      Doc #:23 Filed: 08/13/2020       Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
IN RE:
         TIMOTHY MICHAEL LITTLE                    HONORABLE SCOTT W. DALES
                                                   CASE NO. 20-02271-SWD
                                                   CHAPTER 13
                  DEBTOR.
_________________________________/
DANIEL J. LEHMAN (P66126)
Attorney for Debtor
41000 Woodward, Suite 350
Bloomfield Hills, MI 48304
(248) 882-3906
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

          MOTION OF SANTANDER CONSUMER USA INC. DBA CHRYSLER
         CAPITAL AS SERVICER FOR CCAP AUTO LEASE LTD. FOR RELIEF
         FROM THE AUTOMATIC STAY AND FOR WAIVER OF PROVISIONS
                             OF FRBP 4001(a)(3)


         Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease

Ltd. (“Creditor”), pursuant to 11 U.S.C. '§ 361-363 and LBR 9013 and 4001-1 (W.D.M.),

moves for relief from the Automatic Stay to permit foreclosure of its security interest on the

Debtor's vehicle, to wit: 2019 Dodge Charger bearing Vehicle Identification No.

2C3CDXGJ4KH588240 and for waiver of the provisions of FRBP 4001(a)(3). This Motion is

based on the following:

         1.    This Court has jurisdiction over the proceeding pursuant to 28 U.S.C. ' 1334 and

28 U.S.C. § 157.
               Case:20-02271-swd       Doc #:23 Filed: 08/13/2020        Page 2 of 3




       2.       On April 10, 2019, the Debtor entered into a Lease Agreement with the Creditor,

a copy of which is attached as Exhibit B.

       3.       On July 6, 2020 (the Petition date), Debtor filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code.

       4.       The Chapter 13 Plan filed on July 20, 2020, states the Debtor intends to surrender

the vehicle.

       5.       The account is past due for the February 10, 2020, payment for a total past due of

$4,424.69.

       6.       The Lease matures April 10, 2022.

       7.       The Creditor has been unable to verify full-coverage insurance on the vehicle.

       8.       The Creditor is the owner of the above-mentioned vehicle.

       9.       Pursuant to 11 U.S.C. § 362(d)(2), the Debtor has no equity in the vehicle as it is

the property of the Creditor.

       10.      Pursuant to 11. U.S.C. § 362(d)(1), the Debtor’s continued use of the vehicle is

denying the Creditor adequate protection.

       11.      The Creditor is entitled to relief from the Automatic Stay to foreclose upon its

collateral, and to take all action necessary to protect its interest, pursuant to 11 U.S.C. '

362(d)(1) and (2).

       12.      The proposed Order for Relief from the Automatic Stay is attached as Exhibit A.

       In conclusion, the Creditor requests the following:

       (a)    The entry of the attached Order of Creditor for Relief from the Automatic
       Stay (Exhibit A); and

       (b)     Such other relief the Court deems necessary for the Creditor to protect its
       interests in its collateral and provide adequate protection.
          Case:20-02271-swd   Doc #:23 Filed: 08/13/2020   Page 3 of 3




                                   O’REILLY RANCILIO P.C.

                                   /s/ Craig S. Schoenherr, Sr.
                                   ________________________________
                                   CRAIG S. SCHOENHERR, SR. (P32245)
                                   Attorney for Creditor
                                   12900 Hall Road, Suite 350
                                   Sterling Heights, MI 48313-1151
                                   (586) 726-1000
                                   ecf@orlaw.com

DATED: August 13, 2020
